          Case 1:18-cr-00036-JPO Document 377 Filed 07/23/19 Page 1 of 1




July 18, 2019

VIA EMAIL

Honorable J. Paul Oetken
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Room 2101
New York, New York 10007

Re:     United States v. David Middendorf, et al.
        18 Cr. 36 (JPO)
        Request for Permission to Travel on Behalf of Defendant Cynthia Holder

Dear Judge Oetken:

On behalf of defendant Cynthia Holder, we respectfully request permission for her to travel to
Michigan and Illinois next week to provide additional assistance as requested by her spouse’s
sister and brother-in-law, who are the foster parents of their four grandchildren. This is a request
to extend the permission to travel previously granted by the Court on January 10, March 26, and
June 14, 2019.

Specifically, Ms. Holder requests permission to travel July 25-29. Ms. Holder’s lodging plans
are the same they were for the travel permission previously granted.

We have conferred with the government and Pretrial Services Officer Lettieri in the Southern
District of New York. There is no objection to this application.

Respectfully submitted,                                                Granted.
                                                                       So ordered.
/s/ Emily J. Mathieu                                                    July 19, 2019

Emily J. Mathieu
Attorney for Defendant Cynthia Holder


cc: Officer Jonathan Lettieri, Pretrial Services




Emily.Mathieu@ThompsonHine.com Fax: 212.344.6101 Phone: 212.908.3963                    4845-8524-7645
